Name: Decision of the EEA Joint Committee No 107/97 of 2 February 1998 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  research and intellectual property;  competition;  business organisation
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/71 DECISION OF THE EEA JOINT COMMITTEE No 107/97 of 2 February 1998 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 84/97 (1); Whereas Commission Regulations (EEC) No 417/85 (2) and (EEC) No 418/85 (3) of 19 December 1984 on the application of Article 85(3) of the Treaty to categories of specialisation agreements and of research and development agreements respectively, are already part of the Agreement; Whereas, however as the period of validity of Regulations (EEC) No 417/85 and (EEC) No 418/85 expires on 31 December 1997, the Commission has decided to amend the Regulations by extending their period of validity until 31 December 2000; Whereas, in order to maintain legal certainty of undertakings and a homogeneous European Economic Area, Commission Regulation (EC) No 2236/97 of 10 November 1997 amending Regulations (EEC) No 417/85 and (EEC) No 418/85 on the application of the Treaty to categories of specialisation agreements and of research and development agreements respectively (4), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point 6 (Commission Regulation (EEC) No 417/85) of Annex XIV to the Agreement shall be amended as follows: 1. The following indent shall be added:  397 R 2236: Commission Regulation (EC) No 2236/97 of 10 November 1997 (OJ L 306, 11.11.1997, p. 12). 2. Adaptation (i) shall be deleted. Article 2 Point 7 (Commission Regulation (EEC) No 418/85) of Annex XIV to the Agreement shall be amended as follows: 1. The following indent shall be added:  397 R 2236: Commission Regulation (EC) No 2236/97 of 10 November 1997 (OJ L 306, 11.11.1997, p. 12). 2. Adaptation (j) shall be deleted. Article 3 The texts of Regulation (EC) No 2236/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 3 February 1998, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in th EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 2 February 1998. For the EEA Joint Committee The President E. BULL (1) OJ L 160, 4. 6. 1998, p. 42. (2) OJ L 53, 22. 2. 1985, p. 1. (3) OJ L 53, 22. 2. 1985, p. 5. (4) OJ L 306, 11. 11. 1997, p. 12.